In an action for specific performance of a real estate purchase contract, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated May 8, 1980, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for summary judgment. Order modified, on the law, by deleting therefrom all but the third decretal paragraph thereof and defendant’s motion is denied. As so modified, order affirmed, without costs or disbursements. The record before us indicates that there are triable issues of fact regarding a waiver of strict compliance with the terms of the option agreement. Thus, plaintiffs’ cross motion for summary judgment was properly denied and defendant’s motion for the same relief should have been denied as well. Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.